Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William W. Cutchins on May 18, 2021.
The application has been amended as follows: 
In the claims;
Amend claim 16 as following:
16. 	A method for treating cancer, comprising increasing expression of prostate apoptosis response 4 in a patient having cancer by administering one or more anti-cancer agents consisting of cefuroxime, a pharmaceutically acceptable salt or prodrug thereof, in combination with an anti-cancer agent selected from the group consisting of ado-trastuzumab, ado-transtuzumab emtansine, alemtuzumab, atezolizumab, bevacizumab, blinatumomab, brentuximab vedotin, cetuximab, daratumumab, denosumab, dinutuximab, elotuzumab, gemtuzumab, gemtuzumab ozogamicin, ipilimumab, ibritumomab tiuxetan, necitumumab, nivolumab, obinutuzumab, ofatumumab, pantitumumab, pembrolizumab, pertuzumab, 
Cancel claim 18;
In claim 31, line 2, after “additional” delete “chemotherapeutic acid”, and insert “anti-cancer agent”;
In claim 32, line 2, after “additional” delete “chemotherapeutic acid”, and insert “anti-cancer agent”;
In claim 33, line 2, after “additional” delete “chemotherapeutic acid”, and insert “anti-cancer agent”.
Note, claims 31-33 are amended to correct typographic error and to clarify the antecedent base.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants’ filing of AFCP 2.0, along with the amendment and remarks submitted May 3, 2021 have been entered and fully considered. With the examiner’s amendments set forth above (see the interview summary attached herewith), the application is now in condition for allowance. Particularly, the prior art as a whole do not teach or fairly suggest the employment of the particular combination herein recited for treating cancers with the disclosed benefit “increasing expression of prostate apoptosis response 4” and a reasonable expectation of synergistic or additive benefits. 
With respect to the subject matter of “as a single agent”, as discussed during the interview, cefuroxime, as an old and well-known antibiotics, has been used routinely against bacterial infection, both for prophylaxis and treatment in various patient population, including cancer patients. See, e.g., Colizza et al. (“Short-term prophylaxis with cefuroxime in colorectal surgery for cancer,”  J. Surgical Oncology, 1987, Vol. 35, pp 266-268).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627